Citation Nr: 1754019	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  13-09 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability. 

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson
INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1947 to October 1967.

This appeal to the Board of Veterans Appeals (Board) is from a February 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In December 2016, the Veteran had a personal hearing with the undersigned VLJ.  Thereafter, in March 2017, the Board remanded the above claims for additional development.  Unfortunately, the development was not completed.  Therefore, this
appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran was scheduled for VA examinations in September 2017, and did not appear.  The record shows that attempts were made to contact the Veteran, to no avail.  Indeed, the record shows no contact from the Veteran since his March 2017 hearing.  

The law allows for his claims to be decided on the evidence of record.  38 C.F.R. § 3.655.  The Board notes, however, that it appears the Veteran was hospitalized in May 2017, then moved to a non-VA nursing home for rehabilitation, to be followed by long term care in the same facility.  See Denver VAMC treatment records dated May 8th and 12th, 2017.  It is therefore unclear whether he received notice of the examination or was physically able to attend.  On remand, another attempt to conduct examinations shall be made.  If he is physically unable to attend, examination opinions shall be obtained based on the evidence of record.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to re-schedule VA examinations with the Veteran.  It appears he is now residing in a nursing home.  See Denver VAMC record dated May 12, 2017.  If able to schedule, please obtain medical opinions, as set forth below.  If unable to schedule an in-person VA examinations, obtain VA medical opinions based on the evidence of record, also as set forth below.

2.  Obtain a medical opinion from an appropriate physician on whether it is as likely as not (at least 50 percent probability) that any current eye disability is related to his service.

The examiner is asked whether the Veteran still has exotropia, which was shown in service (see, for example, the July 1957 Medical Examination).

The examiner is asked whether the Veteran entered service with exotropia, which is not noted on his December 1945 entrance examination, but noted elsewhere as existing since childhood.  Is there any evidence that would make this finding, that it preexisted service, clear and unmistakable or undebatable?  If yes, please cite the evidence.  If the exotropia preexisted service, the examiner is then asked whether the evidence clearly and unmistakably shows that the exotropia DID NOT undergo a permanent worsening beyond the normal progression of the disease?  If yes, please cite the evidence.

If no, the examiner is asked whether it is as likely as not (50 percent or greater probability) that his in-service exotropia caused or aggravated (that is, caused any increase in severity beyond the normal progression of the disease) any of his current eye disabilities.  

The examiner is also asked to comment on whether the Veteran has residual scarring from his in-service keratitis (as noted on the April 1967 Medical Examination), and to provide a report on the symptoms caused by that, and whether it aggravated his cataracts or any other disability of the eye.

The examiner is asked to provide explanatory rationale for all rendered opinions.

3.  Obtain a medical opinion from an appropriate physician on whether it is as likely as not (at least 50 percent probability) that hypertension is related to his service.

The Veteran asserts that he was diagnosed with hypertension while in service, in or around 1963.  His STRs do not show that, but he also reports that he worked as a nurse during service and that he received some treatment that was not always documented.

The examiner is asked to review the record and to provide an opinion on whether hypertension incepted while in service, or, if not, whether it was caused by an incident in service.  

The examiner is also asked to consider whether his service-connected disabilities (bilateral lower extremity radiculopathy, chronic lumbar strain, right shoulder degenerative changes, and traumatic brain injury) caused or aggravated (that is, caused any increase in severity beyond the normal progression of the disease) hypertension.

All opinions are to be accompanied by explanatory rationale.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




